Pollock, J.
(concurring) : I concur in the decision reached in this case, from a consideration of the act of congress of June 16, 1880, alone.
The restraint of the petitioner is admitted, and, therefore, respondent must justify under some positive law binding on him. In my judgment the act of congress has a twofold purpose, the one, conferring power upon the territorial courts passing judgment on tried and convicted offenders against the laws of the territory to-sentence such offenders to confinement in the penal institutions of another state or territory; the other, granting power to the legislative assemblies of the territories to authorize the proper officers of the territory to make contracts for the purpose of carrying such sentence into effect. The power of congress to-legislate for the government of the territories and the inhabitants thereof, if not expressly granted by section 22 of article 4 of the federal constitution, is no longer an open question. (National Bank v. County of Yankton, supra.) This act of congress is a part of the supreme law of the land. Under the judgment against petitioner entered in accordance with the supreme-law of the land, the warden of the penitentiary, as respondent, may and does justify the incarceration of the petitioner. This he may do. Whether the contract between the territorial officers and the board of directors and warden of the penitentiary of this state is valid and binding is of secondary importance, and cannot be inquired into by the petitioner in this, proceeding.